Citation Nr: 1549520	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for onychomycosis with hyperkeratotic bilateral first toenails.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015, the Veteran testified before the undersigned; a copy of the hearing transcript is of record.

The Veteran's electronic records in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the current appeal.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's onychomycosis with hyperkeratotic bilateral first toenails affects less than five percent of total body or exposed areas and does not require systemic therapy.



CONCLUSION OF LAW

The criteria for an initial compensable rating for onychomycosis with hyperkeratotic bilateral first toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With respect to the Veteran's claim for entitlement to a rating in excess of 30 percent for PTSD and depression, because the Board is remanding this issue for further development, no further discussion of VA's duties to notify and assist with this issue is necessary at this time.  With regard to the Veteran's claim for an initial compensable rating for onychomycosis with hyperkeratotic bilateral first toenails, as discussed in more detail below, the Board finds that the duties to notify and assist pursuant to the VCAA have been met in this case.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, a comprehensive VCAA letter dated in October 2009 explained the evidence necessary to substantiate the Veteran's claim, the evidence that VA was responsible for providing, and the evidence that he was responsible for providing.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  He was also advised of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, as well as by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the Veteran's onychomycosis with hyperkeratotic bilateral first toenails claim has been obtained.  Specifically, VA has obtained all relevant VA treatment records dated up to December 2013.  Additionally, at the January 2015 Board hearing, the Veteran indicated that he does not receive any medical treatment for his toenails through VA or any other medical provider.  See Board Hearing Transcript (Tr.) at 50-51, 55.  Neither the Veteran nor his representative has identified any additional outstanding medical treatment records pertaining to the Veteran's onychomycosis with hyperkeratotic bilateral first toenails.  

The Veteran was also afforded a VA examination of his feet in January 2010.  The Board finds that the VA examination report is adequate to decide the claim of entitlement to an initial compensable rating for onychomycosis with hyperkeratotic bilateral first toenails, as it was completed after an in-person examination of the Veteran; was based upon consideration of the Veteran's complete medical history, including his lay assertions and his current complaints; and contains an adequate discussion of the findings on physical examination that is consistent with the other evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  Moreover, the Veteran stated at the January 2015 Board hearing that his symptoms have not become worse since the January 2010 examination, and as such, the Board finds that although the examination is now over five years old, a more contemporaneous examination is not warranted.  See Board Hearing Tr. at 52; Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that a VA examination must be conducted where the evidence of record does not reflect the current state of a Veteran's disability).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his January 2015 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the claim being decided herein may be considered on the merits at this time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating 

The Veteran contends that his service-connected onychomycosis with hyperkeratotic bilateral first toenails warrants a compensable initial rating.  He testified in January 2015 that he was given cream to treat his toenail infection and that he goes to a nail salon to help him with cutting his toenails, which have become very thick.  See Board Hearing Tr. at 49-52.  He stated that he no longer uses the cream, that he has had his left toenail removed, and that the right toenail is painful.  Id. at 54-55.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Onychomycosis is a fungal infection of the toenails or fingernails, also called tinea unguium.  Dorland's Illustrated Medical Dictionary 1322 (32nd ed. 2012).  The Veteran's onychomycosis with hyperkeratotic bilateral first toenails is rated as noncompensable under DC 7813, which evaluates dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; or nails, tinea unguium; of inguinal area (jock itch), tinea cruris), and directs that the condition be rated as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  As there is no evidence that the Veteran's condition has resulted in scars or affected his head, face, or neck, the condition is most appropriately rated under DC 7806, for dermatitis.

DC 7806 assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or exposed areas, and required no more than topical therapy during the past 12-month period.  A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent of the entire body or exposed areas; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  Higher evaluations are available for more severe manifestations.  38 C.F.R. § 4.118, DC 7806.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's VA treatment records reflect that, at a December 2009 evaluation, the Veteran was noted to have tinea pedis and tinea unguium of both feet.  At a January 2010 podiatry consultation, the Veteran reported having pain in his feet only when he was walking without shoes, as well as a thickened right toe nail.  Physical examination revealed xerosis and moccasin tinea on both feet and that the right hallux nail was thickened, crumbling, and dystrophic with sub ungual debris.  The Veteran was diagnosed with congenital collapsing pes valgoplanus, moccasin tinea, and onychomycosis.

The Veteran was afforded a VA examination of the feet in January 2010.  The Veteran reported having thick toenails since service, which he treated with topical medication and by having his toenails trimmed.  The Veteran reported symptoms of pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  There was no functional limitation on standing or walking.  Physical examination found no evidence of any painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Physical examination did find thick and hyperkeratotic toenails.  The examiner diagnosed the Veteran with bilateral onychomycosis of the bilateral first toenails and tinea pedis.  He found that the Veteran used topical cream nearly constantly, but did not use a corticosteroid or an immunosuppressive.  He described the disorder as "scaling of feet in moccasin distribution, seen, hyperkeratotic, dystrophic toenails" that were worse on the first toes, although all toenails were thick.  The examiner noted that this condition affected less than 5 percent of the Veteran's body area.

After reviewing the evidence of record, the Board finds that a compensable rating for onychomycosis with hyperkeratotic bilateral first toenails is not warranted at any time during the period on appeal.  As noted above, under DC 7806, a 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body or exposed areas; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The findings of the January 2010 VA examination are found to be highly probative evidence of the current severity of the Veteran's condition, and they are consistent with the findings at the January 2010 podiatry consultation.  There has been no indication at any point during the period on appeal that the Veteran has had onychomycosis that affects 5 percent or more of his body surface or exposed body surfaces at any time.  He testified in January 2015 that onychomycosis causes him to have thick toenails that are difficult to manage and are at times are painful.  The Veteran has treated this disorder with topical medication.  There is no indication that the Veteran has ever treated his onychomycosis with any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

In the absence of evidence showing that onychomycosis with hyperkeratotic bilateral first toenails covers at least 5 percent of the entire body or exposed areas of the body, or has required intermittent systemic therapy, a compensable rating cannot be assigned.

The Board acknowledges that the Veteran is competent to describe his symptoms as he experiences them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the symptoms he described in his January 2015 testimony are consistent with the findings within the medical evidence of record, and do not indicate symptomatology that would warrant any higher rating than that currently assigned.  

While the Veteran indicated at the January 2010 VA examination that he has had pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance all related to his onychomycosis, this is not supported by the medical evidence of record, as physical examination found no evidence of any painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The clinical findings of a trained medical professional are found to be of greater probative weight than the assertions of the Veteran and his subjective assessment of symptoms that may be associated with onychomycosis.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, there is no basis for the assignment of a compensable initial rating for onychomycosis with hyperkeratotic bilateral first toenails at any time during the current appeal.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Extraschedular Consideration 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has reported pain, discomfort, and thick nails.  While the rating criteria do not explicitly address pain, pain alone in the absence of any further functional limitation is not sufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).  The Veteran is able to ambulate normally, and his disorder does not impact his ability to stand or walk.  He has not indicated any way in which onychomycosis has impacted his ability to adequately perform work.  The record does not show that the Veteran has required any hospitalization for his onychomycosis, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Board finds that the Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for onychomycosis with hyperkeratotic bilateral first toenails is denied.

REMAND

The Veteran seeks entitlement to an increased initial rating for his service-connected PTSD with depression, currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Before the Board can adjudicate this claim, however, additional development is required.  

The Board finds that another VA examination is necessary in this case to assess the current nature, extent, and severity of the Veteran's service-connected PTSD with depression.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations to determine the severity of this disability in February 2010 and March 2010.  Significantly, however, at his January 2015 Board hearing, the Veteran testified that his service-connected PTSD had become worse since his last VA examination.  See Board Hearing Tr. at 22.  Specifically, the Veteran has reported that he no longer has any friends, that he isolates himself, and that he has had serious problems with anger and aggression.  Id. at 22-23, 31-33.  

As such, in light of the fact that the most recent examination report of record is now more than five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected PTSD with depression.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Schafrath, 1 Vet. App. 589.

Additionally, the record indicates that the Veteran receives psychiatric treatment at the VA Medical Center in Detroit, Michigan.  Currently, VA treatment records dated through December 2013 are of record.  The Veteran also testified in January 2015 that he has gone to group counseling sessions at the Detroit Vet Center, but these records have not yet been obtained and associated with the claims file.  See Board Hearing Tr. at 4.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for PTSD with depression from the VA Medical Center in Detroit, Michigan, dated since December 2013, and all relevant records from the Detroit Vet Center.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current nature, extent, and severity of his service-connected PTSD with depression.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations / symptoms of his PTSD with depression.  

The examiner should also assign a Global Assessment of Functioning (GAF) score that accounts for the Veteran's overall level of psychological, social, and occupational impairment due to his service-connected PTSD with depression. 

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD with depression.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, and what types of employment would not be limited (if any).  

In providing the above opinions, the examiner should discuss the Veteran's reports of severe and frequent episodes of panic attacks and anger, as well as the March 2015 letter from his Vet Center counselor indicating that the Veteran has frequent nightmares, hypervigilance, anger and irritability leading to hostile verbal and physical aggression, almost daily intrusive thoughts, and near total isolation and avoidance.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


